Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 22 October 2009 pursuant to Rule 137 of the Rules of Procedure has been distributed. The following proposed amendment has been tabled with the agreement of the political groups:
Wednesday:
The title of the Commission statement on the political situation in Honduras with a view to the elections on 29 November 2009 will be amended as follows: 'Commission statement - Political situation in Honduras'.
on behalf of the PPE Group. - Mr President, the PPE Group does not agree with the change to the name that was on the agenda regarding Honduras, and disagrees with the suggestion that the title referring to the 29 November elections be deleted. The date of the elections is an extremely important part of the whole debate, and we consider that it should remain as it was.
Mr President, I would like to speak in favour of retaining the new proposal, because, at the end of the day, it is clear that the negotiations in Honduras have failed. There is no joint proposal for this election. The election is illegitimate, because the incumbent president came to power as a result of a coup d'état. I therefore urge this House to agree to the suggestion from the Bureau to remove the elections.
(SL) I am very much in favour of keeping the agenda unchanged. I was a member of the delegation of the European People's Party that travelled to Honduras and had the opportunity to familiarise themselves with the situation there. There is no truth in the idea that the 29 November elections are taking place because of the events in June. The elections were called six months prior to those events and have no particular connection to subsequent political developments, nor could those developments have contributed to the emergence of any new candidates. I also think that the 29 November elections are part of the solution, not part of the problem. Everything suggests that we should keep the agenda as it is and that we should support the democratic development of this country in the future.
(ES) Mr President, I would like to raise a point of order: I do not have my voting card with me because it was not planned that there would be a vote now, and so I ask you to note my wish to vote in favour of the order of business remaining unchanged. On this occasion, a machine cannot replace me.
Ladies and gentlemen, I would say to all of you who have the same problem: thank you, but please do not take the floor. We can record the wishes of each one of you, but those wishes cannot be taken into account for the purposes of the vote or of the vote count. They are only taken into account in the minutes but not for the purposes of the vote count. I am sorry but you should always carry your voting paper with you because the vote can take place at any time.
(Parliament rejected the proposal)
(The order of business was thus established)
(The sitting was suspended at 16.05 and resumed at 16.15)